DETAILED ACTION
Status of Claims 

The following is a FIRST, NON-FINAL OFFICE ACTION for Application #17/808,159, filed on 06/22/2022.  This application is a Continuation of Application #17/229,117, filed on 04/13/2021, and claims Priority to Provisional Application #63/148,568, filed on 02/11/2021.       
Claims 1-20 are pending and have been examined.



Double Patenting

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17/229,117, filed on 04/13/2021.  This is a provisional non-statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.  
Specifically, independent claims 1, 8, and 15, of this application are nearly identical to claims 1, 8, and 15 of Application #17/229,117, with the co-pending application also including the limitation “wherein the threshold portion corresponds to an amount of time at which fees associated with the presentation of the particular advertisement can be assessed and wherein the threshold portion is different for different advertisements.”  Further, the co-pending application includes the fingerprint information being received “from one or more presentation devices.”  The current application is only a broader version of the claimed invention without these two limitations included, and therefore, the claims would be rejected in light of the claims of the co-pending application already including all of the limitations of the current claims.  Since the claims are not identical, a non-statutory double patenting rejection is being used.  The Examiner notes that claim mapping was not used in this double patenting rejection since there were so few differences and the rest of the claim language was clearly identical. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
**The Examiner notes that while the claims of Application #17/229,117 have been allowed and the Issue Fee has been paid, a Patent has not yet been issued, and so a Provisional Double Patenting rejection has still been used.**



	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, the claims are analyzed to determine if they are directed to statutory subject matter.  Claim 1 claims a method, or process, which is a statutory category for patentability, and is therefore eligible subject matter.  Claim 8 claims a non-transitory computer-readable storage medium, which is interpreted as an article of manufacture.  An article of manufacture is a statutory category for patentability.  Further, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims.   Claim 15 claims a system, comprising a processor and memory.  Therefore, the system is interpreted as an apparatus, and an apparatus is a statutory category for patentability.  
Per Step 2A, Prong 1 of the analysis, the examiner must now determine if the claims are directed to an abstract idea or eligible subject matter.  In the instant case, the claims are directed towards an abstract idea.  Specifically, the claims are directed to a mental process comprising: “identifying, based on the fingerprint information, advertisements being communicated to the one or more presentation devices, determining, based on the fingerprint information, amounts of time identified advertisements are being presented via the one or more presentation devices, for one or more advertisements specified in the records, determining…based on the particular user profile information a probability of whether a threshold portion of a particular advertisement will be presented on the particular content presentation device, and a cost associated with presentation of the particular advertisement on the particular presentation device, calculating…an expected revenue associated with presentation of the particular advertisement based on the probability and the cost, and when the expected revenue exceeds a threshold revenue, (selecting for communication) the particular advertisement to the particular content presentation device.” These steps recite a mental process that could easily be performed by a human operator with access to the necessary data and the human operator could do the determining and calculating steps as well as the comparison of the expected revenue to a threshold mentally or with the aid of a pen and paper.  The claims simply automate the abstract idea on a computer, the computer used as a general purpose computer and as a tool to automate the abstract idea.  Therefore, it is determined that the claims are directed to an abstract idea, namely a mental process.
Per Step 2A, Prong 2 of the analysis, the examiner must now determine if the claims integrate the abstract idea into a practical application.  The examiner finds no such application, as the abstract idea does not include steps that use a specific technology to perform a practical application.  The additional element of “storing, in a database, records that associate the identified advertisements with user profile information associated with users of the one or more presentation devices, and the amounts of time the identified advertisements are presented” is considered receiving, processing, and storage of data (see MPEP 2106.05 (d) (ii) - “receiving, processing, and or storage of data” considered conventional computer functioning, citing Alice Corp- “electronic recordkeeping,” Versata Dev Grp. v SAP- “storing and retrieving information in a memory” OIP Techs- “presenting offers and gathering statistics”).  Therefore, this additional element does not integrate the abstract idea into a practical application.  The additional elements of “receiving…fingerprint information that facilitates identifying content being presented by one or more presentation devices,” receiving, from a particular content presentation device associated with the particular user profile information, a request for an advertisement,” and the actual “communicating” of the particular advertisement to the presentation device is considered receiving and/or transmission of data (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google).  While some of the received information is fingerprint information, there is no detail as to how the fingerprint information would be gathered and processed or what information is received, but the claim simply states that fingerprint information is “received.”   The steps being performed “by a computing system,” the recitation of a “database,” and the recitation of a “content presentation device” are considered generic recitations of technical elements that are recited at a high level of generality.  The computing system is considered a generic use of a general purpose computer, the computer being used as a tool to automate the abstract idea.  The “computing system,” “database,” and “presentation device” are recited at a high level of generality, and are not recited as a special purpose computer or a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  Therefore, these additional elements are not considered to integrate the abstract idea into a practical application.   
Per Step 2B of the analysis, the examiner must now determine if the claims include limitations that are “significantly more” than the abstract idea by demonstrating an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The additional element of “storing, in a database, records that associate the identified advertisements with user profile information associated with users of the one or more presentation devices, and the amounts of time the identified advertisements are presented” is considered receiving, processing, and storage of data (see MPEP 2106.05 (d) (ii) - “receiving, processing, and or storage of data” considered conventional computer functioning, citing Alice Corp- “electronic recordkeeping,” Versata Dev Grp. v SAP- “storing and retrieving information in a memory” OIP Techs- “presenting offers and gathering statistics”).  Therefore, this additional element is not considered significantly more than the abstract idea itself.  The additional elements of “receiving…fingerprint information that facilitates identifying content being presented by one or more presentation devices,” receiving, from a particular content presentation device associated with the particular user profile information, a request for an advertisement,” and the actual “communicating” of the particular advertisement to the presentation device is considered receiving and/or transmission of data (see MPEP 2106.05 (d) (ii) - “receiving and/or transmission of data” considered conventional computer functioning, citing TLI Communications, OIP Techs, and buySAFE v Google).  Therefore, these additional elements are not considered significantly more.  While some of the received information is fingerprint information, there is no detail as to how the fingerprint information would be gathered and processed or what information is received, but the claim simply states that fingerprint information is “received.”   The steps being performed “by a computing system,” the recitation of a “database,” and the recitation of a “content presentation device” are considered generic recitations of technical elements that are recited at a high level of generality.  The computing system is considered a generic use of a general purpose computer, the computer being used as a tool to automate the abstract idea.  The “computing system,” “database,” and “presentation device” are recited at a high level of generality, and are not recited as a special purpose computer or a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  Therefore, these additional elements are not considered significantly more.     
 When considered as an ordered combination, the claims still are considered to be directed to an abstract idea.  The claims only recite an ordered logical set of steps to determine a probability and a cost, calculate an expected revenue, and then compare the revenue to a threshold.  This is still clearly a set of mental steps, even when considered in combination.  Therefore, the ordered combination does not lead to a determination of significantly more.
When considering the dependent claims, claim 2 is considered part of the abstract idea, as either determination could be made with simple evaluation/analysis of the available data, and this could be done mentally.  Claim 3 is considered insignificant extra-solution activity, as the advertisement being a replacement advertisement in a communicated sequence does not change the nature of the invention as a whole or any of the calculation steps (see MPEP 2106.05 (g)).  Claim 4 is considered conventional computer functioning, as the updating of the database is considered “storage of data” (see MPEP 2106.05 (d) (ii)- Ultramercial- “updating an activity log,” OIP Techs- “storing and retrieving information in a memory,” Alice- “electronic recordkeeping.”)  Claim 5 is considered part of the abstract idea, as the simple formula for calculating the expected revenue could easily be performed mentally with or without the aid of pen and paper by a human operator.  Claim 6 is considered part of the abstract idea, as the file size and location data could easily be accessed by the human operator to use in the calculations, and the data could be static and in a database, as there is no recited dynamic nature of the file size or location data.  However, if there were some dynamic use of data such as the current location of the presentation device and the current detection of network availability, congestion, or speed in order to determine costs that would be helpful in claim eligibility.   Claim 7 is considered part of the abstract idea, as it further limits claim 1 only by selecting the advertisement with the highest expected revenue if there were more than one that exceeded the threshold, and this could easily also be performed mentally.  The other dependent claims mirror those discussed above.       
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf as well as the USPTO January 2019 Updated Patent Eligibility Guidance.)    


Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis, et al., Pre-Grant Publication No. 2017/0193555 A1 in view of Shkedi, Pre-Grant Publication No. 2008/0010155 A1.
Regarding Claims 1, 8, and 15, Davis teaches:
A method (medium) (system)… comprising:
receiving…fingerprint information that facilitates identifying content being presented by one or more presentation devices (see [0008]-[0009], [0021] and [0024]-[0027] in which timestamps are received from user devices for the amounts of time that specific advertisements were viewed and the information is stored in the action log of the multiple user profiles; the Examiner notes that there is no specific definition of “fingerprint” in the applicant’s filed specification, but it is stated that the fingerprints can include “all known techniques and those to be developed” and therefore the examiner considers the receiving of timestamps a form of fingerprints based on what is known in the art and by broadest reasonable interpretation)
identifying, based on the fingerprint information…, advertisements being communicated by the one or more presentation devices (see [0024]-[0027] in which the fingerprint includes information on timestamps and content identifiers, and see [0007]-[0008] in which the content can include advertisements)
determining, based on fingerprint information…, the amounts of time identified advertisements are being presented via the one or more presentation devices (see [0008]-[0009], [0024]-[0027], [0037], and [0044]-[0049])
storing, in a database, records that associate the identified advertisements with user profile information associated with users of the one or more presentation devices, and the amounts of time the identified advertisements are being presented) (see [0008]-[0009], [0021], [0024]-[0027], [0037], and [0044]-[0049] in which timestamps are received from user devices for the amounts of time that specific advertisements were viewed and the information is stored in the action log of the multiple user profiles)
receiving, from a particular content presentation device associated with a particular user profile information, a request for an advertisement (see at least [0040] and [0045]-[0046])
for one or more of the advertisements specified in the records, determining… based on the particular user profile information, a probability of whether at least a threshold portion of a particular advertisement will be presented on a particular content presentation device, and a bid associated with presentation of the particular advertisement on the particular content presentation device (see [0035]-[0037] and [0052]-[0053] in which ad records for candidate ads are used to select an advertisement for presentation based on user profiles and on viewing duration and viewing characteristics of other users that viewed the ads in the past; see also [0055] in which the ad score is based on the probability of a user viewing the advertisement for at least a time within a specific range, which acts as a threshold of time, and the threshold score also includes the bid amount)
calculating, by the computing system, an expected revenue associated with presentation of the particular advertisement based on the probability and the bid (see [0036]-[0037] and [0052]-[0055] in which an expected value score is a product of the bid price and the probability of at least a threshold of viewing time) 
when the expected revenue exceeds a threshold revenue, communicating the particular advertisement to the particular content presentation device (see [0055] in which the ad with the highest score that is at least a threshold score is selected for presentation)
Davis, however, does not appear to specify:
and a cost associated with presentation of the particular advertisement
calculating… an expected revenue… based on the probability and the cost
Shkedi teaches:
and a cost associated with presentation of the particular advertisement and calculating… an expected revenue… based on the probability and the cost (see Abstract, [0035], and [0043]-[0045] in which the expected revenue is calculated as the product of the predicted revenue and the costs of presenting the advertisement)
It would be obvious to one of ordinary skill in the art to combine Shkedi with Davis because Davis already teaches calculating expected revenue based on probability of viewing the content by the user and the bid price, and using cost takes into account overall expenses when there is no bid involved or when there are other costs, making the revenue prediction more accurate.

Regarding Claims 2, 9, and 16, the combination of Davis and Shkedi teaches:
the method according to claim 1…
Davis further teaches:
wherein determining the probability further comprises:
determining one or more of a previous amount of time the particular advertisement has been viewed on the particular content presentation device, or previous amounts of times advertisements of a same type as the particular advertisement have been viewed on the particular content presentation device (see [0025]-[0026], [0038], [0046]-[0049], and [0051]-[0052] in which stored history of the same user viewing the same advertisement or other similar advertisements is used in predicting the probability of at least a threshold amount of viewing of the advertisement) 


Regarding Claims 4, 11, and 18, the combination of Davis and Shkedi teaches:
the method according to claim 1…
Davis further teaches:
updating a database record associated with the particular advertisement to indicate that the particular advertisement was presented (see [0025]-[0026] and [0048])


Regarding Claims 5, 12, and 19, the combination of Davis and Shkedi teaches:
the method according to claim 1…
Davis further teaches:
wherein the expected revenue is determined as:
Expected Revenue = (Placement Probability X Advertiser Spend), wherein the Placement Probability corresponds to the probability of whether at least a threshold portion of a particular advertisement will be presented on a particular content presentation device, the Advertiser Spend corresponds to an amount an advertiser is willing to pay for placement of the particular advertisement (see [0036]-[0037] and [0052]-[0055] in which an expected value score is a product of the bid price and the probability of at least a threshold of viewing time) 
Shkedi further teaches:
Expected Revenue = Predicted Revenue - Placement Cost, the Placement Cost corresponds to the cost associated with presentation of the particular advertisement on the particular content presentation device (see Abstract, [0035], and [0043]-[0045] in which the expected revenue is calculated as the product of the predicted revenue and the costs of presenting the advertisement)
It would be obvious to one of ordinary skill in the art to combine Shkedi with Davis because Davis already teaches calculating expected revenue based on probability of viewing the content by the user and the bid price, and using cost takes into account overall expenses when there is no bid involved or when there are other costs, making the revenue prediction more accurate.

Davis and Shkedi, however, does not appear to specify:
Expected Revenue = (Placement Probability X Advertiser Spend) - Placement Cost, wherein the Placement Probability corresponds to the probability of whether at least a threshold portion of a particular advertisement will be presented on a particular content presentation device, the Advertiser Spend corresponds to an amount an advertiser is willing to pay for placement of the particular advertisement, and the Placement Cost corresponds to the cost associated with presentation of the particular advertisement on the particular content presentation device

Davis does, however, teach a similar measure of expected revenue using similar variables for placement probability and advertiser spend, and Shkedi takes actual placement costs into account when calculating expected profit.  Walker teaches expected revenue based on the probability that the ad will be shown for the advertiser specified minimum, as in [0082]-[0085].  Therefore, it would be obvious to one of ordinary skill in the art to combine Expected Revenue = (Placement Probability X Advertiser Spend) - Placement Cost with Davis and Shkedi because Davis already teaches a similar measure of expected revenue calculation, and including placement cost as taught by Shkedi as part of the expected revenue calculation of Davis and combining them into one calculation would allow for the calculation of Davis to account for actual placement costs, not just bid price, when determining expected revenue, especially in situations where the system uses various placement channels which might have significantly varying placement costs.


Claims 3, 7, 10, 14, and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis, et al., Pre-Grant Publication No. 2017/0193555 A1 in view of Shkedi, Pre-Grant Publication No. 2008/0010155 A1 and in further view of Narayan, et al., Pre-Grant Publication No. 2020/0034874 A1.
Regarding Claims 3, 10, and 17, the combination of Davis and Shkedi teaches:
the method according to claim 1…
Davis and Shkedi, however, does not appear to specify:
wherein the particular advertisement corresponds to a replacement advertisement to replace an advertisement communicated in a transmission sequence from a content distribution system
Narayan teaches:
wherein the particular advertisement corresponds to a replacement advertisement to replace an advertisement communicated in a transmission sequence from a content distribution system (see at least [0052]-[0053])
It would be obvious to one of ordinary skill in the art to combine Narayan with Davis and  Shkedi because Davis already teaches calculating expected revenue based on probability of viewing the content by the user and the bid price for content placement in such as webpages or on mobile phones while the user looks at web content, but does not specify that the ads are replacement ads, and modifying the teachings of Davis for replacement ads would allow for another revenue stream due to greater options for ad placement opportunities where a default ad is already present and a replacement ad is requested.

Regarding Claims 7 and 14, the combination of Davis and Shkedi teaches:
the method according to claim 1…
Davis further teaches:
wherein the particular advertisement is one of a plurality of advertisements (see [0036]-[0037] and [0053]-[0056] in which a plurality of advertisements are candidates for selection, and in which a calculated revenue score is used to select the advertisement with the highest score for presentation)
calculating an expected revenue associated with presentation of each of the advertisements based on a corresponding probability and bid price associated with each advertisement (see [0036]-[0037] and [0053]-[0056] in which a plurality of advertisements are candidates for selection, and in which a calculated revenue score is used to select the advertisement with the highest score for presentation)
selecting an advertisement having a highest expected revenue as the particular advertisement to communicate to the particular content presentation device (see [0036]-[0037] and [0053]-[0056] in which a plurality of advertisements are candidates for selection, and in which a calculated revenue score is used to select the advertisement with the highest score for presentation)
Shkedi further teaches:
calculating… an expected revenue… based on the probability and the cost (see Abstract, [0035], and [0043]-[0045] in which the expected revenue is calculated as the product of the predicted revenue and the costs of presenting the advertisement)
It would be obvious to one of ordinary skill in the art to combine Shkedi with Davis because Davis already teaches calculating expected revenue based on probability of viewing the content by the user and the bid price, and using cost takes into account overall expenses when there is no bid involved or when there are other costs, making the revenue prediction more accurate.

Davis and Shkedi, however, does not appear to specify:
wherein the particular advertisement is one of a plurality of replacement advertisements
Narayan teaches:
wherein the particular advertisement is one of a plurality of replacement advertisements (see at least [0052]-[0053])
It would be obvious to one of ordinary skill in the art to combine Narayan with Davis and  Shkedi because Davis already teaches calculating expected revenue based on probability of viewing the content by the user and the bid price for content placement in such as webpages or on mobile phones while the user looks at web content, but does not specify that the ads are replacement ads, and modifying the teachings of Davis for replacement ads would allow for another revenue stream due to greater options for ad placement opportunities where a default ad is already present and a replacement ad is requested.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Davis, et al., Pre-Grant Publication No. 2017/0193555 A1 in view of Shkedi, Pre-Grant Publication No. 2008/0010155 A1 and in further view of Raciborski, et al., Pre-Grant Publication No. 2007/0067424 A1.
Regarding Claims 6, 13, and 20, the combination of Davis and Shkedi teaches:
the method according to claim 1…
Davis and Shkedi, however, does not appear to specify:
wherein determining the cost associated with presentation of the particular advertisement comprises:
determining a file size associated with the particular advertisement and a geographic location of the particular content presentation device, wherein the cost increases with the file size and depends on an operating cost associated with a content server in a geographic region for serving the particular advertisement
Raciborski teaches:
wherein determining the cost associated with presentation of the particular advertisement comprises:
determining a file size associated with the particular advertisement and a geographic location of the particular content presentation device, wherein the cost increases with the file size and depends on an operating cost associated with a content server in a geographic region for serving the particular advertisement (see [0025], [0026], and [0028] in which dynamic pricing for delivery of content from a content sponsor to a specific IP address of a user is calculated, and factors include content size as well as user location) 
It would be obvious to one of ordinary skill in the art to combine Raciborski with Davis and Shkedi because Davis already teaches calculating expected revenue based on probability of viewing the content by the user and the bid price for content placement to individual users and Shkedi already calculates costs, and determining costs based on location and file size would allow for maximization of revenue in consideration of costs that are applicable to sending an advertisement over a network, making the decision to present or not present an ad to a user more refined in terms of calculating true expected revenue when making the decision.  

Conclusion
The following prior art references were not relied upon in this Office Action but are considered pertinent to the applicant’s invention:
Walker, et al., Pre-Grant Publication No. 2018/0218389 A1- see [0082]-[0090] in which different advertisements have different threshold levels of viewing time amount of duration upon which the advertiser will pay the publisher for display of the advertisement, and ads are displayed accordingly based on calculated revenue prediction
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
	
/LUIS A BROWN/Primary Examiner, Art Unit 3682